DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 20 is objected to because of the following informalities: 
Claim 20 is objected as it fails to include a period at the end of the claim.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 and 20 of U.S. Patent No. 11,092,421 to Otten et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited in the present application is already disclosed by the US Patent.

With respect to claim 1, the US Patent discloses a method of measuring, comprising: providing a metrological instrument configured to transduce one or more dimensional characteristics into one or more electrical signals representative of the one or more characteristics, and configured to communicate information representative of the one or more characteristics; providing a computing device remote from the metrological instrument and configured to receive the information representative of the one or more characteristics; establishing a first period; engaging the instrument with a product to be measured; automatically acquiring without human intervention or activation a plurality of signals representative of a dimensional characteristic of the product during the first period; automatically communicating without human intervention or activation information representative of the characteristic acquired during the first period to the computing device; and determining at least one dimensional characteristic of the product from the information representative of the characteristic for the first period (See claim 1 of the US Patent).

Referring to claim 2, the US Patent sets forth the method wherein the instrument and computing device are configured to communicate wirelessly (See claim 2 of the US Patent).

In regards to claim 3, the US Patent teaches the method wherein the computing device comprises a smart phone, a tablet computer, or a laptop computer (See claim 3 of the US Patent).  

With respect to claim 4, the US Patent shows a method wherein the computing device is configured to determine the dimensional characteristics (See claim 1 of the US Patent).

Regarding claim 5, the US Patent shows a method wherein the dimensional characteristic is determined by a statistical analysis of the information representative of the characteristic (See claim 4 of the US Patent).

With regards to claim 6, the US Patent discloses a method wherein the information representative of the characteristic comprises the plurality of signals representative of the dimensional characteristic of the product during the first measurement period (See claim 5 of the US Patent).

Referring to claim 7, the US Patent sets forth a method wherein the instrument is configured to indicate that the first period is elapsing, that the period has expired, or a combination of both (See claim 6 of the US Patent).

In regards to claim 8, the US Patent teaches a method comprising indicating that the first period is elapsing (See claim 7 of the US Patent).

Regarding claim 9, the US Patent shows a method comprising indicating that the first period has expired (See claim 8 of the US Patent).

With respect to claim 10, the US Patent discloses a method further comprising indicating that a valid dimensional characteristic could not be determined from the information representative of the characteristic (See claim 9 of the US Patent).

Referring to claim 11, the US Patent sets forth a method of reducing human error in measurements, comprising: providing a measuring device configured to automatically transduce a measurement into a plurality of electrical signals during a predetermined period; automatically acquiring without human intervention or activation a plurality of signals representative of a dimensional characteristic of the product during the predetermined period; providing a computing device remote from the measuring device; communicating automatically without human intervention or activation the plurality of electrical signals generated during the predetermined period to the computing device; and determining in the computing device a value representative of the measurement based on the plurality of electrical signals (See claim 10 of the US Patent).  

In regards to claim 12, the US Patent teaches a method wherein the device and computing device are configured to communicate wirelessly (See claim 11 of the US Patent).

Regarding claim 13, the US Patent shows a method wherein the computing device comprises a smart phone, a tablet computer, or a laptop computer (See claim 12 of the US Patent).  

With regards to claim 14, the US Patent discloses a method wherein the value is determined by a statistical analysis of the plurality of electrical signals (See claim 13 of the US Patent).
  
Referring to claim 15, the US Patent sets forth a method wherein the device is configured to indicate that the predetermined period is elapsing, that the period has expired, or a combination of both (See claim 16 of the US Patent).

In regards to claim 16, the US Patent teaches a method comprising indicating that the predetermined period is elapsing (See claim 14 of the US Patent).

Regarding claim 17, the US Patent shows a method comprising indicating that the predetermined period has expired (See claim 15 of the US Patent).

With respect to claim 18, the US Patent discloses a method further comprising indicating that a value could not be determined from the plurality of electrical signals (See claim 17 of the US Patent).
 
Referring to claim 19, the US Patent sets forth a method wherein the predetermined period is based on a type of measurement to be made (See claim 18 of the US Patent).

In regards to claim 20, the US Patent teaches a method further comprising providing a software application on the computing device configured with a sequence of predetermined windows for a particular type of measurement (See claim 20 of the US Patent).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Douglas et al. (US 10,436,564)
Frank et al. (US 10,254,099)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 6, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861